The judgment of the court was .pronounced by
Eustis, C. J.
This is an action by the administrator of a deceased husband against the surviving wife, to compel her to deliver up certain slaves alleged to belong to the community, to be administered upon according to law. The general issue was" pleaded by the defendant; there was judgment in her favor, and the plaintiff has appealed.
The district judge before whom this cause was tried considered the action as a possessory one, and regulated the proofs accordingly; and in this, we think, he erred.
*268The only issue between the parties is the title, and on that point the prosumption of law and the rules of proceeding in cases of this kind are too familiar to require us to repeat them. The Code of Practice provides remedies for any contingency which may accompany the possession of property in litigation. Arts. 273, 274.
The judgment appealed from is therefore reversed, and the case remanded for further proceedings; the appellee and defendant paying the-.costs of this appeal.